                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:21CV23-GCM

THOMASINA GEAN,               )
                              )
      Plaintiff,              )
                              )
Vs.                           )                       ORDER
                              )
QUIK TRIP,                    )
                              )
      Defendant.              )
______________________________)

       This matter is before the Court upon Defendant’s Motion to Compel the pro se Plaintiff
to conduct a telephonic discovery conference. Defendant has attempted to schedule such
conference with the Plaintiff who has refused to participate.
       IT IS THEREFORE ORDERED that Plaintiff is hereby directed to cooperate forthwith
with the Defendant in scheduling an initial discovery conference as required by Local Rule 16.1.

                                   Signed: March 8, 2021




         Case 3:21-cv-00023-GCM Document 8 Filed 03/08/21 Page 1 of 1
